Bell, Chief Judge.
Two days after his arrest for simple assault defendant was granted a commitment hearing before a justice of the peace at which he was represented by counsel. At the conclusion of the hearing defendant was bound over to the grand jury, and released on bond. Five days later, the grand jury indicted him for simple battery. After indictment, defendant moved for another commitment hearing in the superior court. After a hearing, the motion was denied. The jury convicted defendant of simple battery. On appeal he enumerates as error the denial of his motion for a second commitment hearing. Held:
The function of a commitment hearing is to authorize the keeping in custody of one accused with probable cause of committing a crime, pending determination by the grand jury from evidence presented to it that he should stand trial for the offense. Blake v. State, 109 Ga. App. 636, 640 (137 SE2d 49). At the initial commitment hearing the victim of the alleged crime was not called as a witness by the justice of the peace. However, at the hearing on the motion, it was shown that probable cause was established at the first hearing by the competent testimony of the victim’s father. On appeal, the defendant contends that the failure to call the victim has denied him due process of law under both the State and Federal Constitutions. No support for this contention can be found in either Constitution. Furthermore, even if we were to hold that the first hearing was invalid the grant of a second commitment hearing by the superior court was not necessary as defendant’s motion was filed after his indictment and at a time when he was not in custody as he had been previously released on bail following the first hearing. Cannon v. Grimes, 223 Ga. 35 (153 SE2d 445).

Judgment affirmed.


Quillian and Whitman, JJ., concur.